DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 4-19-2022. As directed, claims 1-20 have been amended. Thus, claims 1-20 are currently pending.

Response to Amendment
Applicant has amended claims 2-20 to address various informalities within these claims. The previously held claim objections are hereby withdrawn.

Response to Arguments
Applicant states that the provisional double-patenting rejections will be addressed, and a Terminal Disclaimer filed, when the double-patenting rejections are the sole outstanding rejection upon indication of allowable subject matter. Examiner has updated the double-patenting rejections to address newly claimed limitations hereinbelow. 
Applicant notes that the amended language of independent claims 1, 15, and 20 was tentatively agreed to obviate the 102 rejection made of record employing Hill. Upon further consideration of the reference and the amended language, Examiner respectfully disagrees that the language has overcome the Hill reference. Hill discloses a cycle as defined by a 1-2 minute time period (paragraph 87, lines 1-5), and the average tidal volume is calculated based on this cycle which includes a plurality of breaths. Further, the pressure error disclosed by Hill is predetermined based on the use of a preset equation to calculate such a value (paragraphs 100-101). In the foregoing action, Examiner relies on this 1-2 minute time period to meet the “cycle” limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soliman (US 2007/0101992).
Regarding claim 1, Soliman discloses a method for controlling mechanical lung ventilation (abstract, lines 1-2), the method comprising: 
supplying, using a mechanical ventilator device (10) (paragraph 25, lines 1-3; Fig. 3), a breathing gas to a patient airway connector (20) for a plurality of respiratory cycles (paragraph 25, lines 1-8; Fig. 3); 
measuring a volume received by the patient airway connector (20), from the mechanical ventilator device (10), during each of the plurality of respiratory cycles (paragraph 26, lines 1-4 and 12-15); 
determining, for each cycle of the plurality of respiratory cycles, a deviation between the volume of the cycle and a predetermined target volume (paragraph 35, lines 1-6, where the deviation is measured at each inspiration and subtracted from the set volume to obtain an error value); 
determining, for each cycle of the plurality of respiratory cycles, a cycle score corresponding to a range of values that includes the deviation between the volume of the cycle and the predetermined target volume (paragraph 35, lines 1-6, where the deviation is measured at each inspiration and subtracted from the set volume to obtain an error value, and since the volume can be higher or lower than the set volume, this score can be a range of values spanning negative numbers, positive numbers, and zero); 
selecting a predetermined pressure step value based on a plurality of cycle scores corresponding to the plurality of respiratory cycles (paragraph 35, lines 9-13 discuss the use of a pressure compensation factor, the formula for which is predetermined and shown at equation 19, that is based on the cycle score/deviation of the estimated patient volume from the set volume, and is updated at each breath as further explained at paragraph 35, line 26); 
and adjusting a current pressure of the breathing gas supplied to the patient airway connector by an amount corresponding to the selected pressure step value (paragraph 35, lines 9-18 and equation 19).
Regarding claim 2, Soliman discloses the method of claim 1, as discussed above.
Soliman further discloses wherein each determined cycle score is selected from a predetermined number of cycle scores that span positive and negative numbers based on the deviation (paragraph 35, lines 1-6, where the deviation is measured at each inspiration and subtracted from the set volume to obtain an error value, and since the volume can be higher or lower than the set volume, this score can be a range of values spanning negative numbers, positive numbers, and zero). 
Regarding claim 3, Soliman discloses the method of claim 1, as discussed above.
Soliman further discloses wherein a number of the plurality of respiratory cycles for which cycle scores are determined is automatically calculated based on a measurement of variability of breathing (paragraph 35, lines 1-6 explain that the cycle score is determined at each and every inspiration, thereby the cycle score is determined upon the variability between an expiratory phase and an inspiratory phase).
Regarding claim 13, Soliman discloses the method of claim 1, as discussed above.
Soliman further discloses wherein the plurality of respiratory cycles are controlled by pressure (abstract, lines 1-5; paragraph 35, lines 9-13 and equation 19).
Regarding claim 15, Soliman discloses a system (abstract, lines 1-2), comprising: 
a mechanical ventilator device (10) configured to supply a breathing gas to a patient airway connector (20) (paragraph 25, lines 1-8; Fig. 3); 
and one or more ventilation control units (30, 40) (paragraph 25, lines 1-10; Fig. 3) configured to: 
control the supply of the breathing gas for a plurality of respiratory cycles (paragraph 25, lines 1-10); 
measure a volume received from a patient airway connector (20), from the mechanical ventilator device (10), during each of the plurality of respiratory cycles (paragraph 26, lines 1-4, 12-15, and 28-35); 
determine, for each cycle of the plurality of respiratory cycles, a deviation between the volume of the cycle and a predetermined target volume (paragraph 35, lines 1-6, where the deviation is measured at each inspiration and subtracted from the set volume to obtain an error value), 
determine, for each cycle of the plurality of respiratory cycles, a cycle score corresponding to a range of values that includes the deviation between the volume of the -4-Docket No.: P-14774.US.CON/122294-1072Application No. 16/252,520 cycle and a-the predetermined target volume (paragraph 35, lines 1-6, where the deviation is measured at each inspiration and subtracted from the set volume to obtain an error value, and since the volume can be higher or lower than the set volume, this score can be a range of values spanning negative numbers, positive numbers, and zero); 
select a predetermined pressure step value based on a plurality of cycle scores corresponding to the plurality of respiratory cycles (paragraph 35, lines 9-13 discuss the use of a pressure compensation factor, the formula for which is predetermined and shown at equation 19, that is based on the cycle score/deviation of the estimated patient volume from the set volume, and is updated at each breath as further explained at paragraph 35, line 26); 
and adjust a current pressure of the breathing gas by an amount corresponding to the selected pressure step value (paragraph 35, lines 9-18 and equation 19).
Regarding claim 16, Soliman discloses the system of claim 15, as discussed above.
Soliman further discloses wherein each determined cycle score is selected from a predetermined number of cycle scores that span positive and negative numbers based on the deviation (paragraph 35, lines 1-6, where the deviation is measured at each inspiration and subtracted from the set volume to obtain an error value, and since the volume can be higher or lower than the set volume, this score can be a range of values spanning negative numbers, positive numbers, and zero). 
Regarding claim 20, Soliman discloses a ventilator (10) (paragraph 25, lines 1-3; Fig. 3), comprising: 
electronic control circuitry (30, 40) (paragraph 25, lines 1-10; Fig. 3) configured to: 
control a supply of a breathing gas for a plurality of respiratory cycles (paragraph 25, lines 1-10); 
measure a volume provided by the ventilator (10) during each of the plurality of respiratory - 5 -Docket No.: P-14774.US.CON/122294-1072Application No. 16/252,520 cycles (paragraph 26, lines 1-4, 12-15, and 28-35); 
determine, for each cycle of the plurality of respiratory cycles, a deviation between the volume of the cycle and a predetermined target volume (paragraph 35, lines 1-6, where the deviation is measured at each inspiration and subtracted from the set volume to obtain an error value); 
determine, for each cycle of the plurality of respiratory cycles, a cycle score corresponding to a range of values that includes the deviation between the volume of the cycle and the predetermined target volume, the determined cycle score being selected from a predetermined number of cycle scores that span positive and negative numbers based on the deviation (paragraph 35, lines 1-6, where the deviation is measured at each inspiration and subtracted from the set volume to obtain an error value, and since the volume can be higher or lower than the set volume, this score can be a range of values spanning negative numbers, positive numbers, and zero); 
select a predetermined pressure step value based on a plurality of cycle scores corresponding to the plurality of respiratory cycles (paragraph 35, lines 9-13 discuss the use of a pressure compensation factor, the formula for which is predetermined and shown at equation 19, that is based on the cycle score/deviation of the estimated patient volume from the set volume, and is updated at each breath as further explained at paragraph 35, line 26); 
and adjust a current pressure of the breathing gas by an amount corresponding to the selected pressure step value (paragraph 35, lines 1-6, where the deviation is measured at each inspiration and subtracted from the set volume to obtain an error value).
Claims 1-8, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 2003/0066528).
Regarding claim 1, Hill discloses a method for controlling mechanical lung ventilation (paragraph 83, lines 1-4; Fig. 4), the method comprising: 
supplying, using a mechanical ventilator device (2) (paragraph 83, lines 1-6), a breathing gas to a patient airway connector (12) for a plurality of respiratory cycles (paragraph 83, lines 1-8; paragraph 24, lines 1-8 for patient interface 12); 
measuring a volume received by the patient airway connector (12), from the mechanical ventilator device (2), during each of the plurality of respiratory cycles (paragraph 24, lines 1-12 discusses the use of a sensor 14 to determine patient volume in interface 12; paragraph 83, lines 1-12 further define that fluid is delivered over multiple respiratory cycles); 
determining, for each cycle of the plurality of respiratory cycles, a deviation between the volume of the cycle and a predetermined target volume (Fig. 4; paragraphs 84-85: step 62 calculates a cycle score corresponding to the per breath tidal volume; as further explained in paragraph 94, lines 1-8, an average tidal volume is calculated over a plurality of respiratory cycles spanning a time cycle of 1 and 2 minutes based on the cycle score (the per breath tidal volume); an average error volume is then calculated to determine the difference between a targeted volume and the calculated average tidal volume, thus each of the per breath tidal volume measurements corresponding to each respiratory cycle is used to calculate an average tidal volume, and then compared against the targeted volume to determine a deviation; further, following step 70 in Figure 4, the process, i.e. steps 62-70, are repeated for a new timed cycle, where the cycle is given by the 1 or 2 minute average which is comprised of a plurality of respiratory cycles),
determining, for each cycle of the plurality of respiratory cycles, a cycle score corresponding to a range of values that includes the deviation between the volume of the cycle and a predetermined target volume (Fig. 4; paragraphs 84-85: step 62 calculates a cycle score corresponding to the per breath tidal volume; as further explained in paragraph 94, lines 1-8, an average tidal volume is calculated over a plurality of respiratory cycles spanning a time cycle of 1 and 2 minutes based on the cycle score (the per breath tidal volume); an average error volume is then calculated to determine the difference between a targeted volume and the calculated average tidal volume, thus each of the per breath tidal volume measurements corresponding to each respiratory cycle is used to calculate an average tidal volume, and then compared against the targeted volume to determine a deviation; further, following step 70 in Figure 4, the process, i.e. steps 62-70, are repeated for a new timed cycle); 
selecting a predetermined pressure step value based on a plurality of cycle scores corresponding to the plurality of respiratory cycles (paragraph 99, lines 1-5: the average error volume is used to calculate a pressure support error; paragraph 100, lines 1-5: the pressure support error corresponds to a change in pressure support required based on the volume error; further, based on Figure 4, steps 62-70 occur repeatedly as the patient is ventilated, such that the volume and pressure applied to the patient in successive iterations of step 62 is based on the previous cycle score, and the next adjustment is based on the current cycle score calculated, in this way iterative adjustment of the delivered pressure is based on a plurality of cycle scores, where the pressure error equation drives a change in delivered volume per paragraph 104, and the pressure error is given by a predetermined equation); 
and adjusting a current pressure of the breathing gas supplied to the patient airway connector (12) by an amount corresponding to the selected pressure step value (paragraph 100, lines 1-5, paragraph 104, lines 1-6).  
Regarding claim 2, Hill discloses the method of claim 1, as discussed above.
	Hill further discloses wherein each determined cycle score being selected from a predetermined number of cycle scores that span positive and negative numbers based on the deviation (paragraphs 84-85; paragraph 94, lines 1-5: the average volume error, which uses the cycle scores (per breath tidal volume), is calculated for the previous 1 and 2 minutes, thus using a predetermined number of cycle scores during that time period, and both the average and the cycle score are understood to encompass positive or negative values depending on whether the measured or calculated volume is below the target volume, i.e. the difference being positive, or the volume being greater than the targeted volume, i.e. the difference being negative).
Regarding claim 3, Hill discloses the method of claim 1, as discussed above.
Hill further discloses wherein a number of the plurality of respiratory cycles for which cycle scores are determined is automatically calculated based on a measurement of variability of breathing (Fig. 4: step 64; paragraph 89, lines 1-5: the variability of each breath is analyzed to determine if the breath is “normal” and can be used for further calculations).  
Regarding claim 4, Hill discloses the method of claim 1, as discussed above.
Hill further discloses wherein the plurality of respiratory cycles is a sample size of a larger plurality of respiratory cycles in which the breathing gas is supplied to the patient airway connector (12) (see Fig. 4: the steps 62-70 continue in a repetitive cycle, thus there is a larger number of total breaths that exist, and only one sample of said breaths are used per calculation of pressure step), and wherein determining the pressure step value comprises: 
generating the pressure step value based on summing the plurality of cycle scores and dividing a result of the summing by the sample size (paragraph 94, lines 1-5: the per breath tidal volumes are used to find an average tidal volume, by definition the average is calculated by summing the scores and dividing by the sample number, this average is then used to determine a pressure error, and drives adjustment of the applied pressure as described in paragraphs 99-100).  
Regarding claim 5, Hill discloses the method of claim 4, as discussed above.
Hill further discloses wherein, for each cycle of the plurality of respiratory cycles, the cycle score is determined based on which range of a first predetermined number of ranges that the volume of the cycle lies within, each range of the first predetermined number of DB1/ 101640965.1ranges being based on the predetermined target volume (see paragraphs 83-85: the per breath tidal volume (cycle score) is calculated as an average of inhaled and exhaled tidal volumes, the activated ventilator changes a flow of pressurized fluid delivered to the patient based on the detected inhalation or exhalation portion of the cycle (“controller 16 causes pressurized fluid to be supplied to the patient 10 during the inspiratory phase and causes flow of the pressurized fluid to be reduced or withheld from patient 10 during exhalation”), in other words, the cycle score is based on an average of the range of volumes measured during inhalation and the range of volumes measured during exhalation, and the controller further attempts to deliver a targeted volume to the patient based on the process outlined in Figure 4, such that the volume delivered to the patient, and its related cycle score, are related to the targeted volume via the control law).  
Regarding claim 6, Hill discloses the method of claim 5, as discussed above.
Hill further discloses wherein the pressure step value is determined based on which range of a predetermined number of second value ranges that an outcome of the dividing lies within, the predetermined number of second value ranges spanning positive and negative numbers (paragraph 94, lines 1-6; paragraphs 99-100; using the cycle scores, an average tidal volume is determined and then subtracted from the targeted volume to get an average volume error, such a subtraction can result in both positive and negative numbers; the average volume error is used in determining a pressure error to calculate whether a pressure setting should be reduced, i.e. the pressure and volume are too high compared to a target, or if the pressure needs to be increased, i.e. the pressure and volume are too low compared to a target).  
Regarding claim 7, Hill discloses the method of claim 4, as discussed above.
Hill discloses the method further comprising calculating a Coefficient of Variation of a test sample size to determine the sample size using an equation as follows:
	 CV= Std/M
	where:
	a CV=Coefficient of Variation; and
	Std=                        
                            
                                
                                    ∑
                                    
                                        
                                            
                                                (
                                                V
                                                t
                                                -
                                                M
                                                )
                                                ^
                                                2
                                            
                                            
                                                (
                                                N
                                                t
                                                -
                                                1
                                                )
                                            
                                        
                                    
                                
                            
                        
                     
	where:
	Vt=tidal volume of each cycle
	M=mean of all measured tidal volumes; and
	Nt=test sample size (number of cycles) (paragraph 87 outlines the use of the standard mean defined as the ratio of standard deviation and mean of the per breath tidal volume, thus the coefficient of variation is determined by Hill using the stand mean formula for the tidal volume of each breath cycle; paragraph 97 further states that the standard mean is used to determine the variability of a patient’s breathing over the test sample size which further determines how quickly the pressure support will be changed and the next sample will be measured per paragraph 98).
Regarding claim 8, Hill discloses the method of claim 7, as discussed above.
Hill discloses the method further comprising attributing the sample size based at least partially on the Coefficient of Variation (paragraph 87 outlines the use of the standard mean defined as the ratio of standard deviation and mean of the per breath tidal volume, thus the coefficient of variation is determined by Hill using the stand mean formula for the tidal volume of each breath cycle; paragraph 97 further states that the standard mean is used to determine the variability of a patient’s breathing over the test sample size which further determines how quickly the pressure support will be changed and the next sample will be measured per paragraph 98).  
Regarding claim 11, Hill discloses the method of claim 4, as discussed above.
Hill further discloses wherein the sample size is a user adjustable value set according to a clinical evaluation of a patient condition (paragraph 87: the invention contemplates using other time periods, which corresponds to the sample size, as long as the time period is long enough to produce useful data, but not so long that the pressure support cannot be changed quickly enough; paragraph 95 further indicates the use of a patient’s measured elastance in determining pressure support, thus using a clinical evaluation of the patient, and further concludes that other sample sizes can be used; paragraph 96 further defines that the measured elastance includes patient muscle effort, thus including an additional clinical evaluation of the patient,; paragraph 98 further notes that the stability vs. instability of the patient (i.e. the variability, corresponding to an additional clinical evaluation of the patient) is a factor in how quickly the pressure support is delivered in step 70, thus determining when the next sample size is measured).  
Regarding claim 12, Hill discloses the method of claim 11, as discussed above.
Hull further discloses wherein the sample size is a user adjustable value set based on a patient's inspiratory effort and associated variability (paragraph 87: the invention contemplates using other time periods, which corresponds to the sample size, as long as the time period is long enough to produce useful data, but not so long that the pressure support cannot be changed quickly enough; paragraph 95 further indicates the use of a patient’s measured elastance in determining pressure support and further concludes that other sample sizes can be used; paragraph 96 further defines that the measured elastance includes patient muscle effort; paragraph 98 further notes that the stability vs. instability of the patient (i.e. the variability) is a factor in how quickly the pressure support is delivered in step 70, thus determining when the next sample size is measured).  
Regarding claim 13, Hill discloses the method of claim 1, as discussed above.
Hill further discloses wherein the plurality of respiratory cycles are controlled by pressure (paragraph 104, lines 1-4).  
Regarding claim 14, Hill discloses the method of claim 1, as discussed above.
Hill further discloses wherein a minimum value and a maximum value of the pressure of the breathing gas supplied to the patient airway connector (12) are user adjustable values (paragraph 73, lines 1-10 indicate that an IPAP minimum and an IPAP maximum are set by a clinician as the ventilator is activated).  
Regarding claim 15, Hill discloses a system, comprising: 
a mechanical ventilator device (2) (paragraph 83, lines 1-6) configured to supply a breathing gas to a patient airway connector (12) (paragraph 83, lines 1-8; paragraph 24, lines 1-8 for patient interface 12); 
and one or more ventilation control units (16) (paragraph 83, lines 1-8) configured to: 
control the supply of the breathing gas for a plurality of respiratory cycles (paragraph 83, lines 1-8); 
measure a volume received from a patient airway connector (12), from the mechanical ventilator device (2), during each of the plurality of respiratory cycles (paragraph 24, lines 1-12 discusses the use of a sensor 14 to determine patient volume in interface 12; paragraph 83, lines 1-12 further define that fluid is delivered over multiple respiratory cycles); 
determine, for each cycle of the plurality of respiratory cycles, a deviation between the volume of the cycle and a predetermined target volume (Fig. 4; paragraphs 84-85: step 62 calculates a cycle score corresponding to the per breath tidal volume; as further explained in paragraph 94, lines 1-8, an average tidal volume is calculated over a plurality of respiratory cycles spanning a time cycle of 1 and 2 minutes based on the cycle score (the per breath tidal volume); an average error volume is then calculated to determine the difference between a targeted volume and the calculated average tidal volume, thus each of the per breath tidal volume measurements corresponding to each respiratory cycle is used to calculate an average tidal volume, and then compared against the targeted volume to determine a deviation; further, following step 70 in Figure 4, the process, i.e. steps 62-70, are repeated for a new timed cycle, where the cycle is given by the 1 or 2 minute average which is comprised of a plurality of respiratory cycles),
determine, for each cycle of the plurality of respiratory cycles, a cycle score corresponding to a range of values that includes the deviation between the volume of the cycle and a predetermined target volume (Fig. 4; paragraphs 84-85: step 62 calculates a cycle score corresponding to the per breath tidal volume; as further explained in paragraph 94, lines 1-8, an average tidal volume is calculated over a plurality of respiratory cycles spanning a time cycle of 1 and 2 minutes based on the cycle score (the per breath tidal volume); an average error volume is then calculated to determine the difference between a targeted volume and the calculated average tidal volume, thus each of the per breath tidal volume measurements corresponding to each respiratory cycle is used to calculate an average tidal volume, and then compared against the targeted volume to determine a deviation; further, following step 70 in Figure 4, the process, i.e. steps 62-70, are repeated for a new timed cycle); 
select a predetermined pressure step value based on a plurality of cycle scores corresponding to the plurality of respiratory cycles (paragraph 99, lines 1-5: the average error volume is used to calculate a pressure support error; paragraph 100, lines 1-5: the pressure support error corresponds to a change in pressure support required based on the volume error; further, based on Figure 4, steps 62-70 occur repeatedly as the patient is ventilated, such that the volume and pressure applied to the patient in successive iterations of step 62 is based on the previous cycle score, and the next adjustment is based on the current cycle score calculated, in this way iterative adjustment of the delivered pressure is based on a plurality of cycle scores, where the pressure error equation drives a change in delivered volume per paragraph 104, and the pressure error is given by a predetermined equation); 
and adjust a current pressure of the breathing gas by an amount corresponding to the selected pressure step value (paragraph 100, lines 1-5, paragraph 104, lines 1-6).  
Regarding claim 16, Hill discloses the system of claim 15, as discussed above.
	Hill further discloses wherein each determined cycle score being selected from a predetermined number of cycle scores that span positive and negative numbers based on the deviation (paragraphs 84-85; paragraph 94, lines 1-5: the average volume error, which uses the cycle scores (per breath tidal volume), is calculated for the previous 1 and 2 minutes, thus using a predetermined number of cycle scores during that time period, and both the average and the cycle score are understood to encompass positive or negative values depending on whether the measured or calculated volume is below the target volume, i.e. the difference being positive, or the volume being greater than the targeted volume, i.e. the difference being negative).
Regarding claim 17, Hill discloses the system of claim 15, as discussed above.
Hill further discloses wherein the plurality of respiratory cycles is a sample size of a larger plurality of respiratory cycles in which the breathing gas is supplied to the patient airway connector (12) (see Fig. 4: the steps 62-70 continue in a repetitive cycle, thus there is a larger number of total breaths that exist, and only one sample of said breaths are used per calculation of pressure step), and wherein determining the pressure step value comprises: 
generating the pressure step value based on summing the plurality of cycle scores and dividing a result of the summing by the sample size (paragraph 94, lines 1-5: the per breath tidal volumes are used to find an average tidal volume, by definition the average is calculated by summing the scores and dividing by the sample number, this average is then used to determine a pressure error, and drives adjustment of the applied pressure as described in paragraphs 99-100).  
Regarding claim 18, Hill discloses the system of claim 17, as discussed above.
Hill further discloses wherein, for each cycle of the plurality of respiratory cycles, the cycle score is determined based on which range of a first predetermined number of ranges that the volume of the cycle lies within, each range of the first predetermined number of DB1/ 101640965.1ranges being based on the predetermined target volume (see paragraphs 83-85: the per breath tidal volume (cycle score) is calculated as an average of inhaled and exhaled tidal volumes, the activated ventilator changes a flow of pressurized fluid delivered to the patient based on the detected inhalation or exhalation portion of the cycle (“controller 16 causes pressurized fluid to be supplied to the patient 10 during the inspiratory phase and causes flow of the pressurized fluid to be reduced or withheld from patient 10 during exhalation”), in other words, the cycle score is based on an average of the range of volumes measured during inhalation and the range of volumes measured during exhalation, and the controller further attempts to deliver a targeted volume to the patient based on the process outlined in Figure 4, such that the volume delivered to the patient, and its related cycle score, are related to the targeted volume via the control law).  
Regarding claim 19, Hill discloses the system of claim 18, as discussed above.
Hill further discloses wherein the pressure step value is determined based on which range of a predetermined number of second value ranges that an outcome of the dividing lies within, the predetermined number of second value ranges spanning positive and negative numbers (paragraph 94, lines 1-6; paragraphs 99-100; using the cycle scores, an average tidal volume is determined and then subtracted from the targeted volume to get an average volume error, such a subtraction can result in both positive and negative numbers; the average volume error is used in determining a pressure error to calculate whether a pressure setting should be reduced, i.e. the pressure and volume are too high compared to a target, or if the pressure needs to be increased, i.e. the pressure and volume are too low compared to a target).  
Regarding claim 20, Hill discloses a ventilator (2) (paragraph 83, lines 1-6), comprising: 
electronic control circuitry (16) (paragraph 83, lines 1-8) configured to: 
control a supply of a breathing gas for a plurality of respiratory cycles; 
measure a volume provided by the ventilator during each of the plurality of respiratory cycles (paragraph 83, lines 1-8); 
determine, for each cycle of the plurality of respiratory cycles, a deviation between the volume of the cycle and a predetermined target volume (Fig. 4; paragraphs 84-85: step 62 calculates a cycle score corresponding to the per breath tidal volume; as further explained in paragraph 94, lines 1-8, an average tidal volume is calculated over a plurality of respiratory cycles spanning a time cycle of 1 and 2 minutes based on the cycle score (the per breath tidal volume); an average error volume is then calculated to determine the difference between a targeted volume and the calculated average tidal volume, thus each of the per breath tidal volume measurements corresponding to each respiratory cycle is used to calculate an average tidal volume, and then compared against the targeted volume to determine a deviation; further, following step 70 in Figure 4, the process, i.e. steps 62-70, are repeated for a new timed cycle, where the cycle is given by the 1 or 2 minute average which is comprised of a plurality of respiratory cycles),
determine, for each cycle of the plurality of respiratory cycles, a cycle score corresponding to a range of values that includes the deviation between the volume of the cycle and a predetermined target volume (Fig. 4; paragraphs 84-85: step 62 calculates a cycle score corresponding to the per breath tidal volume; as further explained in paragraph 94, lines 1-8, an average tidal volume is calculated over a plurality of respiratory cycles spanning a time cycle of 1 and 2 minutes based on the cycle score (the per breath tidal volume); an average error volume is then calculated to determine the difference between a targeted volume and the calculated average tidal volume, thus each of the per breath tidal volume measurements corresponding to each respiratory cycle is used to calculate an average tidal volume, and then compared against the targeted volume to determine a deviation; further, following step 70 in Figure 4, the process, i.e. steps 62-70, are repeated for a new timed cycle), the determined cycle score being selected from a predetermined number of cycle scores that span positive and negative numbers based on the deviation (paragraphs 84-85; paragraph 94, lines 1-5: the average volume error, which uses the cycle scores (per breath tidal volume), is calculated for the previous 1 and 2 minutes, thus using a predetermined number of cycle scores during that time period, and both the average and the cycle score are understood to encompass positive or negative values depending on whether the measured or calculated volume is below the target volume, i.e. the difference being positive, or the volume being greater than the targeted volume, i.e. the difference being negative); 
select a predetermined pressure step value based on a plurality of cycle scores corresponding to the plurality of respiratory cycles (paragraph 99, lines 1-5: the average error volume is used to calculate a pressure support error; paragraph 100, lines 1-5: the pressure support error corresponds to a change in pressure support required based on the volume error; further, based on Figure 4, steps 62-70 occur repeatedly as the patient is ventilated, such that the volume and pressure applied to the patient in successive iterations of step 62 is based on the previous cycle score, and the next adjustment is based on the current cycle score calculated, in this way iterative adjustment of the delivered pressure is based on a plurality of cycle scores, where the pressure error equation drives a change in delivered volume per paragraph 104, and the pressure error is given by a predetermined equation); 
and adjust a current pressure of the breathing gas by an amount corresponding to the selected pressure step value (paragraph 100, lines 1-5, paragraph 104, lines 1-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2003/0066528), as applied to claim 7 above, in view of Haveri (US 2013/0218040).
Regarding claim 9, Hill discloses the method of claim 7, as discussed above.
Hill discloses the method further comprising attributing the sample size based at least partially on the Coefficient of Variation (paragraph 87 outlines the use of the standard mean defined as the ratio of standard deviation and mean of the per breath tidal volume, thus the coefficient of variation is determined by Hill using the stand mean formula for the tidal volume of each breath cycle; paragraph 97 further states that the standard mean is used to determine the variability of a patient’s breathing over the test sample size which further determines how quickly the pressure support will be changed and the next sample will be measured per paragraph 98).
Hill fails to disclose that the sample size is determined based on a patient category.  
However, Haveri teaches that it is known for the tidal volume and the respiration rate of patients to change based on their relative size, i.e. their category (paragraphs 2-3).
Because Haveri and Hill are both in the same field of endeavor, i.e. concerned with breathing treatments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the sample size of the method proposed by Hill could reasonably be modified to take patient category into account in order to accommodate the change in number of breaths a patient takes over a set period of time based on their relative size and category as taught by Haveri.
Regarding claim 10, Hill in view of Haveri disclose the method of claim 9, as discussed above.
Modified Hill further discloses wherein the test sample size is predetermined according to the patient category, and wherein the patient category is one of neonatal, pediatric, or adult (see Haveri paragraphs 2-3: the number of respirations changes between adults and neonates such that the sample size of the method proposed by Hill over the same period of time would include different sample size numbers by virtue of the differences in respiration rates).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-8, 12-13, 15-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,183,139. Although the claims at issue are not identical, they are not patentably distinct from each other per the following mapping.
Regarding claim 1, the ‘139 patent discloses a method for controlling mechanical lung ventilation (claim 1, lines 1-2), the method comprising: 
supplying, using a mechanical ventilator device, a breathing gas to a patient airway connector for a plurality of respiratory cycles (claim 1, lines 7-9); 
measuring a volume received by the patient airway connector, from the mechanical ventilator device, during each of the plurality of respiratory cycles (claim 1, lines 10-11);
determining, for each cycle of the plurality of respiratory cycles, a deviation between the volume of the cycle and a predetermined target volume (claim 1, lines 12-19);
determining, for each cycle of the plurality of respiratory cycles, a cycle score corresponding to a range of values that includes the deviation between the volume of the cycle and a predetermined target volume (claim 1, lines 12-20); 
selecting a predetermined pressure step value based on a plurality of cycle scores corresponding to the plurality of respiratory cycles (claim 1, lines 12-20; claim 2, lines 4-10); 
and adjusting a current pressure of the breathing gas supplied to the patient airway connector by an amount corresponding to the selected pressure step value (claim 2, lines 4-9).  
Regarding claim 2, the ‘139 patent discloses the method of Claim 1, and wherein each determined cycle score is selected from a predetermined number of cycle scores that span positive and negative numbers based on the deviation (claim 1, lines 19-22).  
Regarding claim 3, the ‘139 patent discloses the method of Claim 1, and wherein a number of the plurality of respiratory cycles for which cycle scores are determined is automatically calculated based on a measurement of variability of breathing (claim 1, lines 24-26; claim 3, lines 1-3).  
Regarding claim 4, the ‘139 patent discloses the method of Claim 1, and wherein the plurality of respiratory cycles is a sample size of a larger plurality of respiratory cycles in which the breathing gas is supplied to the patient airway connector (claim 1, lines 24-26), and wherein determining the pressure step value comprises: generating the pressure step value based on summing the plurality of cycle scores and dividing a result of the summing by the sample size (claim 2, lines 1-9).  
Regarding claim 7, the ‘139 patent discloses the method of Claim 4, and the method further comprising calculating a Coefficient of Variation of a test sample size to determine the sample size using an equation as follows:
	 CV= Std/M
	where:
	a CV=Coefficient of Variation; and
	Std=            
                
                    
                        ∑
                        
                            
                                
                                    (
                                    V
                                    t
                                    -
                                    M
                                    )
                                    ^
                                    2
                                
                                
                                    (
                                    N
                                    t
                                    -
                                    1
                                    )
                                
                            
                        
                    
                
            
         
	where:
	Vt=tidal volume of each cycle
	M=mean of all measured tidal volumes; and
	Nt=test sample size (number of cycles) (claim 4, lines 1-13).
Regarding claim 8, the ‘139 patent discloses the method of Claim 7, and further comprising attributing the sample size based at least partially on the Coefficient of Variation (claim 5, lines 1-4).  
Regarding claim 12, the ‘139 patent discloses the method of Claim 1,  and wherein the sample size is a user adjustable value set based on a patient's inspiratory effort and associated variability (claim 1, lines 24-26).  
Regarding claim 13, the ‘139 patent discloses the method of Claim 1, and wherein the plurality of respiratory cycles are controlled by pressure (claim 2, lines 1-9).  
Regarding claim 15, the ‘139 patent discloses a system (claim 1, lines 1-2), comprising: 
mechanical ventilator device configured to supply a breathing gas to a patient airway connector (claim 1, lines 1-2 and 7-9); 
and one or more ventilation control units (claim 1, lines 4-6) configured to: 
control the supply of the breathing gas for a plurality of respiratory cycles (claim 1, lines 7-9); 
measure a volume received from a patient airway connector, from the mechanical ventilator device, during each of the plurality of respiratory cycles (claim 1, lines 10-11); 
determining, for each cycle of the plurality of respiratory cycles, a deviation between the volume of the cycle and a predetermined target volume (claim 1, lines 12-19);
determine, for each cycle of the plurality of respiratory cycles, a cycle score corresponding to a range of values that includes the deviation between the volume of the cycle and a predetermined target volume (claim 1, lines 12-20); 
select a predetermined pressure step value based on a plurality of cycle scores corresponding to the plurality of respiratory cycles (claim 2, lines 4-9); 
and adjust a current pressure of the breathing gas by an amount corresponding to the selected pressure step value (claim 2, lines 4-9).  
Regarding claim 16, the ‘139 patent discloses the system of Claim 15, and wherein each determined cycle score is selected from a predetermined number of cycle scores that span positive and negative numbers based on the deviation (claim 1, lines 19-22).  
Regarding claim 17, the ‘139 patent discloses the system of Claim 15, and wherein the plurality of respiratory cycles is a sample size of a larger plurality of respiratory cycles in which the breathing gas is supplied to the airway of the patient airway connector (claim 1, lines 24-26), and wherein determining the pressure step value comprises:  DB1/ 101640965.127Attorney Docket No. 122294-1067 
generating the pressure step value based on summing the plurality of cycle scores and dividing a result of the summing by the sample size (claim 2, lines 1-9).  
Regarding claim 20, the ‘139 patent discloses a ventilator (claim 1, lines 1-2), comprising: 
electronic control circuitry (claim 1, lines 4-6) configured to: 
control a supply of a breathing gas for a plurality of respiratory cycles (claim 1, lines 7-9); 
measure a volume provided by the ventilator during each of the plurality of respiratory cycles (claim 1, lines 10-11); 
determining, for each cycle of the plurality of respiratory cycles, a deviation between the volume of the cycle and a predetermined target volume (claim 1, lines 12-19);
determine, for each cycle of the plurality of respiratory cycles, a cycle score corresponding to a range of values that includes the deviation between the volume of the cycle and a predetermined target volume, the determined cycle score being selected from a predetermined number of cycle scores that span positive and negative numbers based on the deviation (claim 1, lines 12-23); 
select a predetermined pressure step value based on a plurality of cycle scores corresponding to the plurality of respiratory cycles (claim 2, lines 1-9); 
and adjust a current pressure of the breathing gas by an amount corresponding to the selected pressure step value (claim 2, lines 1-9).
Claims 5-6, 11, 14, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,183,139, as discussed with respect to claims 1 and 4 above, in view of Hill (US 2003/0066528).
Regarding claim 5, Bonassa ‘139 discloses the method of claim 4, as discussed above.
The claims of Bonassa ‘139 fail to disclose that the cycle score is based on which range that the volume of the cycle lies within.
However, Hill further discloses wherein, for each cycle of the plurality of respiratory cycles, the cycle score is determined based on which range of a first predetermined number of ranges that the volume of the cycle lies within, each range of the first predetermined number of DB1/ 101640965.1ranges being based on the predetermined target volume (see paragraphs 83-85: the per breath tidal volume (cycle score) is calculated as an average of inhaled and exhaled tidal volumes, the activated ventilator changes a flow of pressurized fluid delivered to the patient based on the detected inhalation or exhalation portion of the cycle (“controller 16 causes pressurized fluid to be supplied to the patient 10 during the inspiratory phase and causes flow of the pressurized fluid to be reduced or withheld from patient 10 during exhalation”), in other words, the cycle score is based on an average of the range of volumes measured during inhalation and the range of volumes measured during exhalation, and the controller further attempts to deliver a targeted volume to the patient based on the process outlined in Figure 4, such that the volume delivered to the patient, and its related cycle score, are related to the targeted volume via the control law). Hill indicates that this method allows for the inhaled and exhaled tidal volume to be used in calculations (paragraph 85, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method of Bonassa ‘139 to include the step of determining the cycle score is based on which range that the volume of the cycle lies within (i.e., averaging the tidal volume based on the patient’s inhalation vs. exhalation per Hill) as taught by Hill, in order to use both the inhaled and exhaled tidal volumes in calculations.
Regarding claim 6, Bonassa ‘139 in view of Hill disclose the method of claim 5, as discussed above.
Bonassa ‘139 fails to disclose that the pressure step value is determined based on which range of a predetermined second value ranges that an outcome of dividing lies within, spanning negative and positive numbers.
However, Hill further discloses wherein the pressure step value is determined based on which range of a predetermined number of second value ranges that an outcome of the dividing lies within, the predetermined number of second value ranges spanning positive and negative numbers (paragraph 94, lines 1-6; paragraphs 99-100; using the cycle scores, an average tidal volume is determined and then subtracted from the targeted volume to get an average volume error, such a subtraction can result in both positive and negative numbers; the average volume error is used in determining a pressure error to calculate whether a pressure setting should be reduced, i.e. the pressure and volume are too high compared to a target, or if the pressure needs to be increased, i.e. the pressure and volume are too low compared to a target). Hill indicates that this method allows for the pressure support to be corrected on a per breath basis (paragraph 100, lines 1-4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method of Bonassa ‘139 to include the step of determining the pressure step value based on which range of a predetermined second value ranges that an outcome of dividing lies within, spanning negative and positive numbers (i.e., subtracting the averaged tidal volume from the targeted volume per Hill) as taught by Hill, in order to allow for the pressure support to be corrected on a per breath basis.
Regarding claim 11, Bonassa ‘139 discloses the method of claim 4, as discussed above.
Bonassa ‘139 fails to disclose that the sample size is a user adjustable value according to a clinical evaluation of a patient condition.
However, Hill discloses wherein the sample size is a user adjustable value set according to a clinical evaluation of a patient condition (paragraph 87: the invention contemplates using other time periods, which corresponds to the sample size, as long as the time period is long enough to produce useful data, but not so long that the pressure support cannot be changed quickly enough; paragraph 95 further indicates the use of a patient’s measured elastance in determining pressure support, thus using a clinical evaluation of the patient, and further concludes that other sample sizes can be used; paragraph 96 further defines that the measured elastance includes patient muscle effort, thus including an additional clinical evaluation of the patient,; paragraph 98 further notes that the stability vs. instability of the patient (i.e. the variability, corresponding to an additional clinical evaluation of the patient) is a factor in how quickly the pressure support is delivered in step 70, thus determining when the next sample size is measured).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Bonassa ‘139 in view of Hill’s teachings that the sample size can be adjusted based on a clinical evaluation of a patient in order to determine how quickly the pressure support can be safely delivered to the patient.
Regarding claim 14, Bonassa ‘139 discloses the method of claim 1, as discussed above.
Bonassa ‘139 fails to disclose that the maximum and minimum pressure values can be user set.
However. Hill further discloses wherein a minimum value and a maximum value of the pressure of the breathing gas supplied to the patient airway connector (12) are user adjustable values (paragraph 73, lines 1-10 indicate that an IPAP minimum and an IPAP maximum are set by a clinician as the ventilator is activated).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Bonassa ‘139 to enable the minimum and maximum pressure to be set by a clinician, as taught by Hill, in order to give the clinician control over the ventilation method.
Regarding claim 18, Bonassa ‘139 discloses the system of claim 15, as discussed above.
The claims of Bonassa ‘139 fail to disclose that the cycle score is based on which range that the volume of the cycle lies within.
However, Hill further discloses wherein, for each cycle of the plurality of respiratory cycles, the cycle score is determined based on which range of a first predetermined number of ranges that the volume of the cycle lies within, each range of the first predetermined number of DB1/ 101640965.1ranges being based on the predetermined target volume (see paragraphs 83-85: the per breath tidal volume (cycle score) is calculated as an average of inhaled and exhaled tidal volumes, the activated ventilator changes a flow of pressurized fluid delivered to the patient based on the detected inhalation or exhalation portion of the cycle (“controller 16 causes pressurized fluid to be supplied to the patient 10 during the inspiratory phase and causes flow of the pressurized fluid to be reduced or withheld from patient 10 during exhalation”), in other words, the cycle score is based on an average of the range of volumes measured during inhalation and the range of volumes measured during exhalation, and the controller further attempts to deliver a targeted volume to the patient based on the process outlined in Figure 4, such that the volume delivered to the patient, and its related cycle score, are related to the targeted volume via the control law). Hill indicates that this method allows for the inhaled and exhaled tidal volume to be used in calculations (paragraph 85, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method of Bonassa ‘139 to include the step of determining the cycle score is based on which range that the volume of the cycle lies within (i.e., averaging the tidal volume based on the patient’s inhalation vs. exhalation per Hill) as taught by Hill, in order to use both the inhaled and exhaled tidal volumes in calculations.
Regarding claim 19, Bonassa ‘139 in view of Hill disclose the system of claim 18, as discussed above.
Bonassa ‘139 fails to disclose that the pressure step value is determined based on which range of a predetermined second value ranges that an outcome of dividing lies within, spanning negative and positive numbers.
However, Hill further discloses wherein the pressure step value is determined based on which range of a predetermined number of second value ranges that an outcome of the dividing lies within, the predetermined number of second value ranges spanning positive and negative numbers (paragraph 94, lines 1-6; paragraphs 99-100; using the cycle scores, an average tidal volume is determined and then subtracted from the targeted volume to get an average volume error, such a subtraction can result in both positive and negative numbers; the average volume error is used in determining a pressure error to calculate whether a pressure setting should be reduced, i.e. the pressure and volume are too high compared to a target, or if the pressure needs to be increased, i.e. the pressure and volume are too low compared to a target). Hill indicates that this method allows for the pressure support to be corrected on a per breath basis (paragraph 100, lines 1-4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method of Bonassa ‘139 to include the step of determining the pressure step value based on which range of a predetermined second value ranges that an outcome of dividing lies within, spanning negative and positive numbers (i.e., subtracting the averaged tidal volume from the targeted volume per Hill) as taught by Hill, in order to allow for the pressure support to be corrected on a per breath basis.
Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,183,139, as discussed with respect to claim 7 above, in view of Haveri (US 2013/0218040).
Regarding claim 9, Bonassa ‘139 discloses the method of claim 7, as discussed above.
Bonassa ‘139 discloses the method further comprising attributing the sample size based at least partially on the Coefficient of Variation (claim 5, lines 1-4).
Bonassa ‘139 fails to disclose that the sample size is determined based on a patient category.  
However, Haveri teaches that it is known for the tidal volume and the respiration rate of patients to change based on their relative size, i.e. their category (paragraphs 2-3).
Because Haveri and Bonassa ‘139 are both in the same field of endeavor, i.e. concerned with breathing treatments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the sample size of the method proposed by Hill could reasonably be modified to take patient category into account in order to accommodate the change in number of breaths a patient takes over a set period of time based on their relative size and category as taught by Haveri.
Regarding claim 10, Bonassa ‘139 in view of Haveri disclose the method of claim 9, as discussed above.
Modified Bonassa ‘139 further discloses wherein the test sample size is predetermined according to the patient category, and wherein the patient category is one of neonatal, pediatric, or adult (see Haveri paragraphs 2-3: the number of respirations changes between adults and neonates such that the sample size of the method proposed by Hill over the same period of time would include different sample size numbers by virtue of the differences in respiration rates).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785